UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-53278 IC PLACES, INC. (Exact name of small business issuer as specified in its charter) Delaware 42-1662836 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1211 Orange Ave. Suite 300,Winter Park, FL (Address of principal executive offices) (Zip Code) 5428 S. Bracken Court, Winter Park, Florida32792 (Former name, former address, if changed since last report) 407-442-0309 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes XX No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes XXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyXX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesNoX State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2010: $1,306,000 Number of the issuer’s Common Stock outstanding as of March 29, 2011:16,959,147 Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): Yes NoXX 1 TABLE OF CONTENTS Page Part I Item 1 Business 3 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 7 Item 2 Properties 7 Item 3 Legal Proceedings 7 Item 4 Removed and Reserved 7 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 8 Item 6 Selected Financial Data. 9 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 7A Quantitative and Qualitative Disclosures about Market Risk 13 Item 8 Financial Statements and Supplementary Data 14 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item 9A Controls and Procedures 25 Item 9B Other Information 25 Part III Item 10 Directors and Executive Officers and Corporate Governance. 26 Item 11 Executive Compensation 27 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13 Certain Relationships and Related Transactions, and Director Independence. 29 Item 14 Principal Accounting Fees and Services 29 Part IV Item 15 Exhibits, Financial Statement Schedules 31 Signatures 32 2 PART I ITEM 1.BUSINESS Background Information IC Places, Inc. was formed on March 18, 2005 as a Delaware Corporation.IC Places, Inc. engages in the ownership and operation of a network of city-based Websites for travelers and local individuals. The company’s www.icplaces.com website targets tourists and travelers in the 35-54 age group, providing specific information regarding dining, lodging, entertainment and other needs, including daycare, on a city-by-city basis.Additionally, its Websites provide information about hotels, restaurants, golf courses, discount event tickets, discount car rentals, discount airfare, and attraction tickets. The company’s UnofficialU.com, currently in beta/development, will provide entertainment and information about travel packages for spring break and summer vacation for college students in North America. The company’s www.selfhelpcenters.com website provides a compendium of self-awareness and self-help links, providing on-line life coaching. The company is based in Celebration, Florida. IC Places Inc. formerly operated as a subsidiary of Graystone Park Enterprises Inc. Two of the main sources of IC Places revenue come from Local Online Advertising Sales and Online Travel Services. These are two of the Internet’s fastest growing sectors. Business Operations IC Place’s offers tools and expertise to advertisers that combine the quality and power of flash video, interactive features, the ability to update their information and add special events immediately and as frequently as desired. The IC Places websites also incorporate the most comprehensive online tracking and reporting capabilities. This dramatically enhances the impact and effectiveness of any ad campaign. Any business advertising with IC Places will continually experience a memorable advertising campaign exhibiting efficiency. IC Places supports individual campaign objectives with an arsenal of online tools designed to fulfill specific creative goals for each of the four primary campaign objectives: Brand Impact & Awareness Brand Endorsement Brand Interaction, Education, & Favorability Direct Response & Acquisition Products and Services IC Places is primarily a ‘city guide’ providing up-to-date information for hundreds of cities in the United States. IC Places will provide information on entertainment, dining and other pertinent information relating to travel and transportation. The sites offer a full array of lodging, prices, restaurants, menus, calendars, entertainment, sports, and educational, recreational, and cultural options, along with special events in the cities we cover, as well as links to advertisers and travel agent options. Reports to Security Holders We file reports and other information with the U.S. Securities and Exchange Commission (“SEC”). You may read and copy any document that we file at the SEC's public reference facilities at 100 F. Street, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-732-0330 for more information about its public reference facilities. Our SEC filings will be available to you free of charge at the SEC's web site at www.sec.gov. At the request of a shareholder, we will send a copy of an annual report to include audited financial statements. As a reporting company with the U.S. Securities and Exchange Commission (“SEC”), we file all necessary quarterly (Form 10-Q), annual (Form 10-K) and other reports as required. ITEM 1A.RISK FACTORS Before you invest in our common stock, you should be aware that there are risks, as described below. You should carefully consider these risk factors together with all of the other information included in this prospectus before you decide to purchase shares of our common stock. Any of the following risks could adversely affect our business, financial condition and results of operations. We have incurred substantial losses from inception while realizing limited revenues and we may never generate substantial revenues or be profitable in the future. An investment in our Common Stock is highly speculative and is not an appropriate investment for investors who cannot afford the loss of all or part of their investment. The risks and uncertainties described below are not the only risks we face. Additional risks and uncertainties not presently known to us or that we currently consider immaterial may also impair our business operations. If any of the following risks actually occur, our business, financial condition, and results of operations could be seriously harmed. 3 Our business is difficult to evaluate because we have a limited operating history. IC Places was incorporated on March 18, 2005, and is still a development stage company with no revenues. For the years ended December 31, 2010, 2009 and the period of March 18, 2005 (date of inception) through December 31, 2010, net losses were approximately $880,953, $58,664, and $1,117,716, respectively.We expect to experience fluctuations in future quarterly and annual operating results that may be caused by many factors, including: • our ability to achieve significant sales for our products and services; • the cost of technology, software and other costs associated with production and distribution; • the size and rate of growth of the market for Internet products and online content and services; • the potential introduction by others of products that are competitive with our products; and • the general economic conditions in the United States and worldwide. In view of the foregoing, our results of operations and projections of future operating results are not necessarily meaningful and should not be relied upon as an indication of future performance. We may not be able to achieve the market penetration and advertising revenues we anticipate. Failure to attract and keep customers and provide meaningful timely information could result in loss of customers and corresponding advertising revenues. This could substantially impair our ability to achieve new market share and/or maintain current market share. Our success will be limited if we are unable to attract, retain and motivate highly skilled personnel. Our future success also will depend on our ability to attract, retain and motivate highly skilled engineering, management, sales and other key personnel. Competition for such personnel is, at times, intense in the Internet industry, and we may be unable to successfully attract, integrate or retain sufficiently qualified personnel. In addition, our ability to generate revenues relates directly to our personnel in terms of both numbers and expertise of the personnel we have available to work on the projects. Moreover, competition for qualified employees may require us to increase our cash or equity compensation, which may have an adverse effect on earnings. We compete in a highly competitive market and many of our competitors have greater financial resources and established relationships with major corporate customers. The industry in which we operate is competitive, and is expected to remain competitive. In each of the markets served, we compete on the basis of price, quality, customer service and product and service selection. Our competitive position in various market segments depends upon the relative strength of competitors in the segment and the resources devoted to competing in that segment. Due to their size, certain competitors may be able to allocate greater resources to a particular market segment than we can. As a result, these competitors may be in a better position to anticipate and respond to changing customer preferences, emerging technologies and market trends. In addition, new competitors and alliances may emerge to take market share away. We may be unable to maintain or strengthen our competitive position in our market segments, especially against larger competitors. We any incur additional costs to upgrade systems in order to compete. If we fail to successfully compete, our business, financial position and results of operations may be adversely affected. Our business could suffer if we are liable for infringing the intellectual property rights of others. We may be subject to claims in the ordinary course of our business, including claims of alleged infringement of the trademarks, copyrights and other intellectual property rights of third parties by us and our licensees. Other parties may assert claims of infringement of intellectual property or other proprietary rights against us. These claims, even if without merit, could require us to expend significant financial and managerial resources. Furthermore, if claims like this were successful, we might be required to change our trademarks, alter our content or pay financial damages, any of which could substantially increase our operating expenses. We also may be required to obtain licenses from others to refine, develop, market and deliver new services. We may be unable to obtain any needed license on commercially reasonable terms or at all, and rights granted under any licenses may not be valid and enforceable. In the future we could be subject to legal proceedings and claims from time to time in the ordinary course of our business, including claims of alleged infringement of trademarks and other intellectual property rights of third parties by us and our licensees. Any such claims could have a material adverse effect on our business, financial condition and operating results. 4 Our business will not succeed if we are unable to keep pace with rapid technological changes. We use the IC Places technology designed by our Company to serve our clients. These technologies likely will change and may become obsolete as new technologies develop. Our future success will depend upon our ability to remain current with the rapid changes in the technologies used in our business, to learn quickly to use new technologies as they emerge and to develop new technology-based solutions as appropriate. If we are unable to do this, we could be at a competitive disadvantage. Our competitors may gain exclusive access to improved technology, which also could put us at a competitive disadvantage. If we cannot adapt to these changes, our business, financial condition or results of operations may be materially affected in an adverse manner. If we suffer system failures or overloading of computer systems, our business and prospects could be harmed. The success of our online offerings is highly dependent on the efficient and uninterrupted operation of our computer and communications hardware systems. Fire, floods, earthquakes, power fluctuations, telecommunications failures, hardware “crashes,” software failures caused by “bugs” or other causes, and similar events could damage or cause interruptions in our systems. Computer viruses, electronic break-ins or other similar disruptive problems could also adversely affect our websites. If our systems, or the systems of any of the websites on which we advertise or with which we have material marketing agreements, are affected by any of these occurrences, our business, results of operations and financial condition could be materially and adversely affected. We are dependent on our management and employees. We are dependent on the services of our executive officers and key employees. As of this date, we have two full time employees and four part time employees, of whom 2 are members of management. We currently do not maintain key-man life insurance policies on key executive officers of the Company. There can be no assurance that we can obtain executives of comparable expertise and commitment in the event of death, or that our business would not suffer material adverse effects as the result of the death, disability or voluntary departure of any such executive officer. Further, the loss of the services of any one or more of these employees could have a materially adverse effect on our business and our financial condition. In addition, we will also need to attract and retain other highly skilled technical and managerial personnel for whom competition is intense. If we are unable to do so, our business, results of operations and financial condition could be materially adversely affected. We may issue additional shares that could dilute your potential ownership interest and limit the ability of a third party to obtain voting control. Some events over which investors in the Company have no control could result in the issuance of additional shares of our Common Stock or issuances of preferred stock (of which none is currently outstanding), which would dilute the ownership percentage of current shareholders. We may issue additional shares of Common Stock: • to raise additional capital or finance acquisitions; • upon the exercise or conversion of outstanding warrants or convertible notes; • in lieu of cash payment of interest on our outstanding convertible subordinated notes; or • to vendors in exchange for products or services. We will incur increased costs as a result of becoming a reporting company. As a reporting company, we will incur significant additional legal, accounting and other expenses in connection with our public disclosure and other obligations. Management will be engaged in assisting executive officers, directors and, to a more limited extent, stockholders, with matters related to insider trading and beneficial ownership reporting. Although not presently applicable to us, in the future we will be required to have our registered independent public accounting firm issue an attestation as to our effectiveness of our internal control over financial reporting. We have incurred, and expect to continue to incur, increased general and administrative expenses as a reporting company. We also believe that compliance with the myriad rules and regulations applicable to reporting companies and related compliance issues will divert time and attention of management away from operating and growing our business. Being a public company also increases the risk of exposure to class action stockholder lawsuits and SEC enforcement actions, and increases the expense to obtain appropriate director and officer liability insurance on acceptable or even reduced policy limits and coverage. As a result, we may find it more difficult to attract and retain qualified persons to serve on our board of directors or as executive officers. Our Common Stock is subject to the SEC’s penny stock rules, and, therefore, broker-dealers may experience difficulty in completing customer transactions and trading activity in our securities may be adversely affected. 5 A penny stock is generally defined under the Securities Exchange Act of 1934, as amended (“Exchange Act”) as any equity security other than a security that: (i) is an national market system stock listed on a “grandfathered” national securities exchange, (ii) is a national market system stock listed on a national securities exchange or an automated quotation system sponsored by a registered national securities association that satisfies certain minimum quantitative listing standards, (iii) has a transaction price of five dollars or more, or (iv) is a security whose issuer has met certain net tangible assets or average revenues, among other exemptions. Our Common Stock is not currently traded on a national securities exchange or quotation system sponsored by a national securities exchange and our price as reported on the Pink Sheets, LLC, is currently less than five dollars. In accordance with the rules governing penny stocks, broker-dealers participating in transactions in low-priced securities must first deliver a risk disclosure document that describes the risks associated with such stocks, the broker-dealer’s duties in selling the stock, the customer’s rights and remedies and certain market and other information. Furthermore, the broker-dealer must make a suitability determination approving the customer for low-priced stock transactions based on the customer’s financial situation, investment experience and objectives. Broker-dealers must also disclose these restrictions in writing to the customer, obtain specific written consent from the customer, and provide monthly account statements to the customer. The effect of these restrictions may decrease the willingness of broker-dealers to make a market in our Common Stock, decrease liquidity of our Common Stock and increase transaction costs for sales and purchases of our Common Stock as compared to other securities. Broker-dealers may find it difficult to effectuate customer transactions in our Common Stock and trading activity in our Common Stock may be adversely affected. As a result, the market price of our Common Stock may be depressed and stockholders may find it more difficult to sell their shares of Common Stock. If we fail to maintain an effective system of internal control over financial reporting and disclosure controls and procedures, we may be unable to accurately report our financial results and comply with the reporting requirements under the Exchange Act. We intend to prepare an internal plan of action for compliance with the requirements of Section 404. As a result, we cannot guarantee that we will not have any “significant deficiencies” or “material weaknesses” within our processes. Compliance with the requirements of Section 404 is expected to be expensive and time-consuming. If we fail to complete this evaluation in a timely manner, we could be subject to regulatory scrutiny and a loss of public confidence in our internal control over financial reporting. In addition, any failure to establish an effective system of disclosure controls and procedures could cause our current and potential stockholders and customers to lose confidence in our financial reporting and disclosure required under the Exchange Act, which could adversely affect our business. We are controlled by our principal stockholders and management, which will limit other stockholders’ ability to influence our operations and may affect the likelihood that other stockholders will receive a premium for your securities through a change in control. Our executive officers, directors and principal stockholders and their affiliates own over 51% of the outstanding shares of Common Stock as of the date of this Registration Statement. These parties effectively control the Company and direct its affairs and have significant influence in the election of directors and approval of significant corporate transactions. The interests of these stockholders may conflict with those of other stockholders. This concentration of ownership may also delay, defer or prevent a change in control of us and some transactions may be more difficult or impossible without the support of these stockholders. Our Common Stock has a very limited trading market. Our Common Stock is traded on the over-the-counter Pink Sheets LLC electronic quotation service, an inter-dealer quotation system that provides significantly less liquidity than the NASDAQ stock market or any other national securities exchange. In addition, trading in our Common Stock has historically been extremely limited. This limited trading adversely affects the liquidity of our Common Stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and reduction in security analysts’ and the media’s coverage of us. As a result, there could be a larger spread between the bid and ask prices of our Common Stock and you may not be able to sell shares of our Common Stock when or at prices you desire. We do not intend to pay dividends. We currently intend to retain any future earnings to fund growth and, therefore, do not expect to pay any dividends to our stockholders in the near future. 6 Our bylaws provide for our indemnification of our officers and directors. Our bylaws require that we indemnify and hold harmless our officers and directors, to the fullest extent permitted by law, from certain claims, liabilities and expenses under certain circumstances and subject to certain limitations and the provisions of Delaware law. Under Delaware law, a corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that he is or was a director, officer, employee or agent of the corporation, against expenses, attorney’s fees, judgments, fines and amounts paid in settlement, actually and reasonably incurred by him in connection with an action, suit or proceeding if the person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Currently all staff are home-based with the majority of IT staff based in Montana.Management is in Orlando.The Orlando office is located in an executive suite, suitable for corporate administration. IC Places has, through the use of internationally placed web servers handling the email system and a proprietary VOIP phone system, created an efficient and reliable communication system which is utilized fully. IC Places owns servers which are hosted on the Datapipe network. They are redundantly located in Silicon Valley, New York, Hong Kong and London. Currently traffic to the servers is only at a faction of a percent of capacity, giving IC Places expansion capacities with its current server configuration. ITEM 3.LEGAL PROCEEDINGS We are not engaged in any litigation, and we are unaware of any claims or complaints that could result in future litigation.We will seek to minimize disputes with our customers but recognize the inevitability of legal action in today’s business environment as an unfortunate price of conducting business. ITEM 4.SUBMISSIONS OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to our security holders during the year ending December 31, 2010 that were not reported in a current report on Form 8-K. 7 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDERS MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the Over the Counter Bulletin Board (“OTCBB”) under the symbol “ICPA” for the reporting period. Although we are listed on the OTCBB, there can be no assurance that an active trading market for our stock will develop. Price quotations on the exchange will reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Should a market develop for our shares, the trading price of the common stock is likely to be highly volatile and could be subject to wide fluctuations in response to factors such as actual or anticipated variations in quarterly operating results, announcements of technological innovations, new sales formats, or new services by us or our competitors, changes in financial estimates by securities analysts, conditions or trends in Internet or traditional retail markets, changes in the market valuations of other equipment and furniture leasing service providers or accounting related business services, announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures, capital commitments, additions or departures of key personnel, sales of common stock and other events or factors, many of which are beyond our control. In addition, the stock market in general, and the market for instant messaging business services in particular, has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of such companies. These broad market and industry factors may materially adversely affect the market price of the common stock, regardless of our operating performance. Consequently, future announcements concerning us or our competitors, litigation, or public concerns as to the commercial value of one or more of our services may cause the market price of our common stock to fluctuate substantially for reasons which may be unrelated to operating results. These fluctuations, as well as general economic, political and market conditions, may have a material adverse effect on the market price of our common stock. Cash dividends have not been paid since inception. In the near future, we intend to retain any earnings to finance the development and expansion of our business. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration and payment of cash dividends by us are subject to the discretion of our board of directors. Any future determination to pay cash dividends will depend on our results of operations, financial condition, capital requirements, contractual restrictions and other factors deemed relevant at the time by the board of directors. We are not currently subject to any contractual arrangements that restrict our ability to pay cash dividends. At the present time we have no outstanding options or warrants to purchase securities convertible into common stock. Price Range of Common Stock Our Common Stock is quoted on the over-the-counter Pink Sheets LLC electronic quotation service under the symbol “ICPA.PK.” High* Low* Fiscal Year 2010 First quarter ended March 31, 2010 $ $ Second quarter ended June 30, 2010 $ $ Third quarter ended September 30, 2010 $ $ Fourth quarter ended December 31, 2010 $ $ Fiscal Year 2009 First quarter ended March 31, 2009 $ $ Second quarter ended June 30, 2009 $ $ . 01 Third quarter ended September 30, 2009 $ $ Fourth quarter ended December 31, 2009 $ $ *Reflects effect of reverse split (1:30) on June 11, 2010. Approximate Number of Equity Security Holders On December 31, 2010 the Company's common stock had a closing price quotation of $.0365.As of December 31, 2010, there were approximately 228 certificate holders of record of the Company’s common stock. 8 Dividends We have not declared or paid cash dividends on our common stock. Stock Option Grants The Company, pursuant to its 2010 Equity Compensation Plan, which has been approved by the Company’s Board of Directors, as filed with the Securities and Exchange Commission on February 26, 2010, will issue up to 25,000,000 shares of common stock.The 2010 Equity Compensation Plan is hoped to further provide a method whereby the Company’s current employees and officers and non-employee directors and consultants may be stimulated and allow the Company to secure and retain highly qualified employees, officers, directors and non-employee directors and consultants.No stock options have been issued as of December 31, 2010. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. ITEM 6.SELECTED FINANCIAL DATA The selected financial data, below, should be read together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and related notes included in this Annual Report on Form 10-K. The selected financial data set forth below as of December 31, 2010 and 2009 and for the years then ended are derived from our audited financial statements included in this Annual Report on Form 10-K. All other selected financial data set forth below is derived from our audited financial statements not included in this Annual Report on Form 10-K. Our historical results are not necessarily indicative of our results of operations to be expected in the future. Selected Financial Information: For the Year Ended December 31, Revenues $ $ Net Loss Earnings per share, basic and diluted Total Assets $ $ Total Liabilities Total Equity (Deficit) Working Capital ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Notice Regarding Forward Looking Statements The information contained in Item 7 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this report. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. 9 We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This filing contains a number of forward-looking statements which reflect management’s current views and expectations with respect to our business, strategies, products, future results and events, and financial performance. All statements made in this filing other than statements of historical fact, including statements addressing operating performance, events, or developments which management expects or anticipates will or may occur in the future, including statements related to distributor channels, volume growth, revenues, profitability, new products, adequacy of funds from operations, statements expressing general optimism about future operating results, and non-historical information, are forward looking statements. In particular, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements, and their absence does not mean that the statement is not forward-looking. These forward-looking statements are subject to certain risks and uncertainties, including those discussed below. Our actual results, performance or achievements could differ materially from historical results as well as those expressed in, anticipated, or implied by these forward-looking statements. We do not undertake any obligation to revise these forward-looking statements to reflect any future events or circumstances. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions (including those described below), and apply only as of the date of this filing. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forward-looking statements. Factors which could cause or contribute to such differences include, but are not limited to, the risks to be discussed in our Annual Report on form 10-K and in the press releases and other communications to shareholders issued by us from time to time which attempt to advise interested parties of the risks and factors which may affect our business. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Plan of Operation. During the current phase of this project, the following major events will occur, some of them simultaneously: • Obtain $1,200,000 investment • Rent and equip IC Places central office location (and required permits) • Launch the Wireless Application, Video Classified Advertisements, and Restaurant Menu Ordering system • Launch recruitment and training plan for sales and ITC • Begin a marketing campaign Start-up Requirements: Phase 2 launch Expenses: Legal and Form 10 Filing $ Business Cards and Marketing Materials Insurance Rent -(First, Last and Security Deposit) Computers and Software Fixtures (Desks, Displays, Chairs etc.) Phones Wireless Application Licensing Program Setup Billboards Promotion and trade shows Total Expenses $ Start-up Assets: Cash Required Other Current Assets Long-term Assets Total Assets $ Total Requirements $ Strategy The key elements in our Sales Strategy are centered on market penetration and sales consistency. 10 Market Penetration: Our initial plan is to have an active sales agent in each of our listed markets. The best way to have knowledge of the individual markets is to hire agents that have a strong familiarity of their selling area. In our hiring practices we will be looking for agents that not only have B2B sales experience but also know their market. As we build out our advertising client base in each market, we will consolidate geographic areas as the markets demand. We are looking at having sales agents in a minimum of 85% our selling cities by the end of Q2 of 2011. Sales Process: Our agents will use a combination of phone and face-to-face selling. Depending on the market that the agent is working, the normal process will be to call for an appointment and then present our company in that scheduled appointment. In some markets, the agents will be better suited to prospect door to door if those markets are more tailored to that type of selling. The bottom line is that making the calls and getting in front of the decision makers will produce sales. To aid in client retention we intend to roll out our customer service group by Q2 of 2011. The requirement of this group will be to contact each client on a quarterly basis and give them new information on upcoming changes with IC Places and to help bring value to their individual adverting. The customer service group will pull up each site as they speak with the clients and be available to make changes or recommendations on how to add value to the information that is posted. They will also be attentive to the clients’ concerns and use this information to be sure that we are properly serving our clients’ needs to help with client retention. This group will also aid in pulling some of the responsibilities from the sales agents so that they will be able to remain focused on client accusation and not having to spend all of their time on customer service issues. The head count for this group will be adjusted to meet the needs of our company. Sales Tracking: We will require each of our agents to submit a sales funnel on a bi-monthly basis. This funnel will include percentage of close ratios, contact date and time and current and projected sales. The goal of this report is to help in estimating future revenues and this report will also be used as a tool for checks and balances for discrepancies with commissions or evaluating work standards. Our agents will be using our internet phone service for telephone prospecting and phone call reports will be used to aid in tracking hours worked by individual agents. It will be the combination of these two tools that will be used in evaluating agent’s performance and standards. Results of Operations For the years ended December 31, 2010 and 2009 Revenues For the years ended December 31, 2010, 2009 and the period of March 18, 2005 (date of inception) through December 31, 2010, we generated revenues of $24,411, $7,763 and $33,404, respectively.Revenue was generated from advertising revenue.The increase was from our initial development efforts.Subsequent to the year we established our first monthly revenue contract for movie reviews. Operating Expenses Operating costs were incurred in the amount of $885,149, $64,844, and $1,129,322 for the years ended December 31, 2010, 2009, and for the period March 18, 2005 (date of inception) through December 31, 2010, respectively.The increase was attributable to stock-based compensation expenses of $756,930. Additionally, we have increased our marketingexpenses with the event of our first sales contract, we anticipate greater viewership, therefore, will increase our advertisement placement costs in the future. Net Loss The Company recognized net losses of $880,953 , $58,644, and $1,117,716 for the years ended December 31, 2010 and 2009 and for the period March 18, 2005 (date of inception) through December 31, 2010, respectively.The decreased loss in 2009 was due primarily to the decrease in advertising and promotion spending.At this time, normal costs ofpublic filing and increasing advertising efforts will continue and it is not known when significant revenues will occur to off-set these expenses. 11 Liquidity and Capital Resources The Company is currently financing its operations primarily through loans and advances from the majority shareholder.These advances are being made to supplement any cash generated by the operating revenue.We believe we can currently satisfy our cash requirements for the next twelve months with our current expected increase in revenue, and the expected capital to be raised in private placement and sales of our common stock.Additionally, we will begin to use our common stock as payment for certain obligations and secure work to be performed. Management plans to increase revenue in order to sustain operations for at least the next twelve months. At December 31, 2010 the Company did not have adequate cash resources to meet current obligations.Management believes that financial support from the majority shareholder to pay minimal and necessary incurred expense will allow the Company to benefit from advertising revenue streams, currently in-place, to produce the anticipated cash flow necessary to support operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Management Consideration of Alternative Business Strategies In order to continue to protect and increase shareholder value management believes that it may, from time to time, consider alternative management strategies to create value for the company or additional revenues.Strategies to be reviewed may include acquisitions; roll-ups; strategic alliances; joint ventures on large projects; issuing common stock as compensation in lieu of cash; and/or mergers. Management will only consider these options where it believes the result would be to increase shareholder value while continuing the viability of the company.At the current time, there have been no planned commitments to any independent considerations mentioned above. Subsequent Events None Critical Accounting Policies The Company’s significant accounting policies are presented in the Company’s notes to financial statements for the period ended December 31, 2010 and 2009, which are contained in this filing, the Company’s 2010 Annual Report on Form 10-K. The significant accounting policies that are most critical and aid in fully understanding and evaluating the reported financial results include the following: The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America. These principals require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that these estimates are reasonable and have been discussed with the Board of Directors; however, actual results could differ from those estimates. Accounts receivable consist of amounts due for advertising, based on referral agreements.Advertising revenue is recognized when businesses place advertisements on the IC Places website or through banner ads or upon a customer's purchase of partner offerings originated from links through the company website.An allowance for doubtful accounts is considered to be established for any amounts that may not be recoverable, which is based on an analysis of the Company’s customer credit worthiness, and current economic trends.Based on management’s review of accounts receivable, no allowance for doubtful accounts was considered necessary.Receivables are determined to be past due, based on payment terms of original invoices.The Company does not typically charge interest on past due receivables. Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable.When required impairment losses on assets to be held and used are recognized based on the fair value of the asset.The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required.If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset.When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets.We did not recognize any impairment losses for any periods presented. 12 Recent Accounting Pronouncements The Financial Accounting Standards Board and other standard-setting bodies issued new or modifications to, or interpretations of, existing accounting standards during the year. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term.These recently issued pronouncements have been addressed in the footnotes to the financial statements included in this filing. ITEM 7A.QUANTITATIVE AND QUALITIATIVE DISCLOSURES ABOUT MARKET RISK We do not hold any derivative instruments and do not engage in any hedging activities. 13 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial Statements IC Places, Inc. (A Development Stage Company) As of December 31, 2010 and 2009 and for the years ended December 31, 2010, 2009 and for the period March 18, 2005 (date of inception) through December 31, 2010 Contents Financial Statements: Report of Independent Registered Public Accounting Firm 15 Balance Sheets 16 Statements of Operations 17 Statements of Changes in Stockholders’ Equity 18 Statements of Cash Flows 19 Notes to Financial Statements 20 14 Randall N. Drake, C.P.A., P.A. 1981 Promenade Way Clearwater, FL33760 Randall@RDrakeCPA.com Report of Independent Registered Public Accounting Firm Board of Directors IC Places, Inc. Orlando, FL We have audited the accompanying balance sheets of IC Places, Inc.as of December 31, 2010 and 2009 and the related statements of operations, stockholders’ equity, and cash flows for the years ended December 31, 2010, 2009 and the period from March 18, 2005 (date of inception) through December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required at this time, to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal controls over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provided a reasonable basis for our opinion. In our opinion, based on our audit, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years ended December 31, 2010, 2009 and for the period March 18, 2005 (date of inception) through December 31, 2010 in conformity with accounting principles generally accepted in the United States of America The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note4 to the financial statements, the Company has incurred recurring net losses, resulting in negative cash flows and negative working capital.There are limited financial assets in which to satisfy any future cash requirements. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Randall N. Drake, CPA PA Clearwater, Florida March 29, 2011 15 IC Places, Inc. (A Development Stage Company) Balance Sheet As ofDecember 31, Current Assets Cash $ - $ 235 Accounts Receivable - Prepaid Expenses Total Current Assets 235 Property and Equipment 30,240 23,533 Accumulated Depreciation 7,233 Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accrued Liabilities $ $ Derivative Liability - Advances from Stockholder 102,312 Total Current Liabilities 198,438 176,170 Stockholders' Equity Common Stock, $.00001 par value; 500,000,000 shares authorized; 16,959,147 and 3,010,003 shares outstanding 170 30 Additional Paid In Capital 1,115,331 69,235 Unearned Stock Based Compensation - Accumulated Deficit during the Development Stage Total Stockholders' Deficit Total Liabilities and Stockholders' Equity $ $ 8,671 The accompanying notes are an integral part of these financial statements 16 IC Places, Inc. (A Development Stage Company) Statement of Operations (audited) For the Year Ended December 31, through March 18, 2005 (inception date) December 31, 2010 Revenues $ $ 7,763 $ Operating Expenses Programmer Expense 34,945 - Advertising and Promotion 32 903 Selling Expense 34,183 8,806 Professional Fees 10,200 16,150 Communications 5,451 3,499 Administrative 9,158 Stock-Based Compensation 19,050 Depreciation 7,910 7,278 total operating expenses 64,844 Operating Loss Other Income (Expense): Interest Change in Derivative - Net Loss before Income Taxes Income Tax Provision (Benefit) - - - Net Loss $ $ $ Earnings per share, basic and diluted $ $ Weighted average shares outstanding 7,697,010 2,411,444 The accompanying notes are an integral part of these financial statements 17 IC Places, Inc. (A Development Stage Company) Statement of Stockholders' Deficit Capital Stock* Shares Paid In Par Value Additional Stock Capital Unearned Accumulated Compensation Stockholders' Deficit Total Deficit Balance, March 18, 2005 (Date of Inception) - Stock-Based Compensation, March 18, 2005, par value 17 Net Loss, date of inception through December 31, 2006 Balance, December 31, 2006 17 - Net Loss, December 31, 2007 Balance, December 31, 2007 17 - Acquisition for stock, January 15, 2008 7 Net Loss, December 31, 2008 Balance, December 31, 2008 24 - Shares issued for services, December 2009 6 Net Loss, December 31, 2009 Balance, December 31, 2009 30 - Shares issued for services: January, 2010 at $.3974 per share - February, 2010 at $.2558 per share 1 March, 2010 at $.2703 30 July, 2010 at $.033 per share 36 November 2010, $.025 3 December 2010, $.018 20 Shares issued, in advance of service period : - Unearned stock compensation Stock compensation earned in period Debt converted to shares: Shareholder, December 2010, $.0175 40 Noteholder, November 2010, $.0308 10 Net Loss, December 31, 2010 Balance, December 31, 2010 The accompanying notes are an integral part of these financial statements *All shares restated to reflect reverse stock split (1:30) effective June 11, 2010. 18 IC Places, Inc. (A Development Stage Company) Statement of Cash Flows Mar 18, 2005 (inception date) Dec 31, 2010 Dec 31, 2009 through (audited) (audited) Dec 31, 2010 Cast Flows from Operating Activities: Net Loss from Operations Adjustments to reconcile net loss to meet cash provided by operating activities: Depreciation 7,910 7,278 23,007 Stock Based Compensation 19,050 Stock Based Payments for Rents 2,917 - 2,917 Change in Derivative 6,873 - 6,873 Decreases (increases) in assets and liabilities: Accounts Receivable 1,200 Accrued Liabilities 13,936 18,753 Net cash (used in) provided by operations Cash Flows from Investing Activities: Capital Expenditures - Net cash provided by (used in) investing activities - Cash Flows from Financing Activities: Proceeds from notes and loans 100,000 - 100,000 Stockholder advances 16,211 Issuance of common stock - Net cash provided by (used in) investing activities 16,211 Net Increase (Decrease) in Cash - Cash, beginning of year 235 1,224 - Cash, ending $- $235 $- Supplemental Cash Flows: Cash paid for interest $- $- $- Cash paid for taxes $- $- $- Non Cash Disclosures Long-term lease paid with stock $17,500 $- $17,500 Conversion of debt to equity $29,500 $- $29,500 Conversion of shareholder debt to equity $70,000 $- $70,000 The accompanying notes are an integral part of these financial statements 19 IC Places, Inc. (A Development Stage Company) Notes to the Financial Statements 1.Background Information IC Places, Inc. ("The Company") was formed on March 18, 2005 as a Delaware Corporation and is based in Winter Springs, Florida.The Company engages in the ownership and operation of a network of city-based websites for use by business and vacation travelers as well as local individuals.The Company’s websites provide local information about hotels, restaurant dining, golf courses, discount event tickets, discount car rentals, discount airfare, and attraction tickets. IC Place's offers marketing tools and expertise to advertisers that combine the quality and power of Flash video, interactive features, the ability to update their information and add special events immediately and as frequently as desired. The IC Places websites also incorporate the most comprehensive online tracking and reporting capabilities. This dramatically enhances the impact and effectiveness of any ad campaign. 2.Summary of Significant Accounting Policies The significant accounting policies followed are: The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America. These principals require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that these estimates are reasonable and have been discussed with the Board of Directors; however, actual results could differ from those estimates. Effective January1, 2008, the Company adopted FASB ASC 820, “Fair Value Measurements and Disclosures” (“ASC 820”), for assets and liabilities measured at fair value on a recurring basis. ASC 820 establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements establishes a framework for measuring fair value and expands disclosure about such fair value measurements. The adoption of ASC820 did not have an impact on the Company’s financial position or operating results, but did expand certain disclosures. ASC820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Additionally, ASC820 requires the use of valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. These inputs are prioritized below: Level1: Observable inputs such as quoted market prices in active markets for identical assets or liabilities Level2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level3: Unobservable inputs for which there is little or no market data, which require the use of the reporting entity’s own assumptions. The Company’s balance sheets include the following financial instruments: cash, accounts receivable, accrued liabilities, notes payable and amounts due to stockholder. The carrying amounts of current assets and current liabilities approximate their fair value because of the relatively short period of time between the origination of these instruments and their expected realization. The majority of cash is maintained with a major financial institution in the United States.Deposits with this bank may exceed the amount of insurance provided on such deposits.Generally, these deposits may be redeemed on demand and, therefore, bear minimal risk.The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Our cash accounts are maintained with a financial institution in the United States.Deposits with this bank may exceed the amount of insurance provided on such deposits.Generally, these deposits may be redeemed on demand and, therefore, bear minimal risk.The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. 20 Accounts receivable consist of amounts due for advertising, based on referral agreements.Advertising revenue is recognized when businesses place advertisements on the IC Places website or through banner ads or upon a customer's purchase of partner offerings originated from links through the company website.An allowance for doubtful accounts is considered to be established for any amounts that may not be recoverable, which is based on an analysis of the Company’s customer credit worthiness, and current economic trends.Receivables are determined to be past due, based on payment terms of original invoices.The Company does not typically charge interest on past due receivables. Property and equipment is stated at cost. Depreciation is computed by the straight-line method over estimated useful lives (3-7 years). The carrying amount of all long-lived assets is evaluated periodically to determine if adjustment to the depreciation and amortization period or the unamortized balance is warranted. Based upon its most recent analysis, the Company believes that no impairment of property and equipment existed at December 31, 2010. Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable.When required impairment losses on assets to be held and used are recognized based on the fair value of the asset.The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required.If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset.When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets.We did not recognize any impairment losses for any periods presented. Share-based payments to employees, including grants of employee stock options are recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company had no common stock options or common stock equivalents granted or outstanding for the periods presented. On January 15, 2008 the company completed its acquisition of 100% of the stock of a full-service IT Firm (Bridger Web, Inc.) in exchange for 7,000,000 shares of the Company’s stock.The significant ownership transfer into this business development stage company resulted in the valuation of the acquisition at the historical basis of the acquired company.The acquired company had relatively no capital assets, no debt, and there is no valuation assigned to the technology basis, since all technology development costs were expensed as research and development, and the technology feasibility was reached at the time of the letter of intent to acquire.Therefore, the valuation placed on the acquisition was considered to be the par value of the shares issued. The costs of advertising are expensed as incurred. Advertising expense was $32, $903 and $28,714 for the years ended December 31, 2010, 2009 and for the period March 18, 2005 (date of inception) through December 31, 2010, respectively. The Company accounts for income taxes under the liability method. Deferred tax assets and liabilities are recorded based on the differences between the tax bases of assets and liabilities and their carrying amounts for financial reporting purpose, referred to as temporary differences. Deferred tax assets and liabilities at the end of each period are determined using the currently enacted tax rates applied to taxable income in the periods in which the deferred tax assets and liabilities are expected to be settled or realized. Basic earnings (loss) per share calculations are determined by dividing net income (loss) by the weighted average number of shares outstanding during the year. Diluted earnings (loss) per share calculations are determined by dividing net income (loss) by the weighted average number of shares. There are no share equivalents and, thus, anti-dilution issues are not applicable. 3.Development Stage Enterprise The Company has been in the development stage since its formation on March 18, 2005.It has primarily engaged in developing an internet portal website and raising capital to carry out its business plan. The Company expects to continue to incur operating losses and to generate negative cash flow from operating activities while it develops its customer base and establishes itself in the marketplace.The Company's ability to eliminate operating losses and to generate positive cash flow from operations in the future will depend upon a variety of factors, many of which it is unable to control.If the Company is unable to implement its business plan successfully, it may not be able to eliminate operating losses, generate positive cash flow, or achieve or sustain profitability, which would materially adversely affect its business, operations, and financial results, as well as its ability to make payments on any obligations it may incur. 21 4.Going Concern The accompanying audited financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company incurred a net loss for the years ended December 31, 2010 and accumulated significant losses, in the amount of $1,117,716, for the period March 18, 2005 (date of inception) through the period ended December 31, 2010.As of December 31, 2010 the Company had minimal cash with which to satisfy current obligations and any future cash requirements. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company depends upon capital to be derived from future financing activities such as subsequent offerings of its common stock or debt financing in order to operate and grow the business.There can be no assurance that the Company will be successful in raising such capital.The key factors that are not within the Company's control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the Company's business plan, the ability to raise capital in the future, the ability to expand its customer base, and the ability to hire key employees to build and maintain websites and to provide services and support to its customers and users.There may be other risks and circumstances that management may be unable to predict. The audited financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. 5.Recently Issued Accounting Pronouncements We have reviewed accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. We believe that the following impending standards may have an impact on our future filings.The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration. In January 2010, the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures ("ASU 2010-06"). This standard updates FASB ASC 820, Fair Value Measurements ("ASC 820"). ASU 2010-06 requires additional disclosures about fair value measurements including transfers in and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. It also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The standard is effective for interim and annual reporting periods beginning after December 15, 2009 except for the disclosures about purchases, sales, issuances and settlements which is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The Company has adopted ASU 2010-06; the adoption did not have a material impact on the financial statements. In March 2010, the FASB issued ASU No. 2010-11, Derivatives and Hedging (Topic 815)-Scope Exception Related to Embedded Credit Derivatives.The amendments in this Update are effective for each reporting entity at the beginning of its first fiscal quarter beginning after June 15, 2010.Early adoption is permitted at the beginning of each entity's first fiscal quarter beginning after issuance of this Update.The company does not expect the provisions of ASU 2010-11 to have a material effect on the financial position, results of operations or cash flows of the company. In April 2010, the FASB issued ASU No. 2010-13, Compensation-Stock Compensation (Topic 718)-Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades - a consensus of the FASB Emerging Issues Task Force.The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010.Earlier application is permitted.The company does not expect the provisions of ASU 2010-13 to have a material effect on the financial position, results of operations or cash flows of the company. In April 2010, the FASB issued ASU No. 2010-12, Income Taxes (Topic 740)-Accounting for Certain Tax Effects of the 2010 Health Care Reform Acts.After consultation with the FASB, the SEC stated that it “would not object to a registrant incorporating the effects of the Health Care and Education Reconciliation Act of 2010 when accounting for the Patient Protection and Affordable Care Act”. The company does not expect the provisions of ASU 2010-12 to have a material effect on the financial position, results of operations or cash flows of the company. Other recent accounting pronouncements issued by the FASB (including its EITF), the AICPA, and the SEC did not or are not believed by management to have a material impact on the Company's present or future financial statements. 22 6.Equipment Equipmentconsists of: Office Furniture $ 229 $ 229 Computer Equipment 3,928 3,928 Software 26,083 19,376 23,533 Less accumulated depreciation 23,007 15,097 Property and equipment, net $ 7,233 $ 8,436 Depreciation of equipment was $7,910, $7,278 and $23,007 for the years ended December 31, 2010, 2009 and for the period March 18, 2005 (date of inception) through December 31, 2010, respectively. 7.Convertible Note Payable The Company received $100,000 cash ($50,000 on April 22, 2010, $30,000 on July 23, 2010, and $20,000 on November 10, 2010), from an unrelated third party in exchange for a convertible promissory notes at an annual interest rate of 8% on any unpaid principal and a maturity date of nine months (January 26, 2011, April 27, 2011, and August 10, 2011).A penalty interest rate will be in effect for any amount of principal or interest which is not paid when due shall bear interest at the rate of twenty two percent (22%) per annum from the due date.The note is convertible at the option of the holder at any time during the lending period.The note is convertible into common stock at a conversion price of the calculated average of the lowest three trading prices for the common stock during the ten trading day period prior to the date of the conversion notification.As of December 31, 2010, $29,500 of these notes was converted into 957,735common shares. The Company has recognized the derivative liability associated with this agreement and has revalued the beneficial conversion feature, classifying as a Derivative Liability. 8.Income Tax The Company has not recognized an income tax benefit for the current quarter and year based on uncertainties concerning its ability to generate taxable income in future periods.The tax benefit for the current period presented is offset by a valuation allowance (100%) established against deferred tax assets arising from operating losses and other temporary differences, the realization of which could not be considered more likely than not.In future periods, tax benefits and related deferred tax assets will be recognized when management considers realization of such amounts to be more likely than not. 9.Equity The company has one class of stock, common stock.Five Hundred Million (500,000,000) shares of stock are authorized by the company’s Amended Articles of Incorporation filed within the State of Delaware, par value $.00001, as amended for the 1:10 reverse stock split effective in 2007. On June 11, 2010 the Board of Directors of the Company approved a reverse stock split, whereby one common share was issued for each thirty shares of common stock held (“1:30”).The financial statements presented reflect the previously reported common shares and weighted average common shares, retroactively for comparative purposes. The Company issued 8,981,409 shares of common stock to consultants and service providers during the year ended December 31, 2010, at a fair market value of $946,737.Of the common shares issued 3,025,334 common shares at a fair market value of $817,867 at the date of their granting, were issued to various consultants and service providers in advance of performance of their contractual obligations.Shares issued during period in advance of services (unearned) to be provided have been charged to a contra-equity account and will be ratably expensed, over the requisite service period, as the services are rendered (one year). The majority shareholder converted $70,000 of debt payable for 4,000,000 shares of common stock, at the current fair market value of approximately $.0175 per share. The Company, pursuant to its 2010 Equity Compensation Plan, which has been approved by the Company’s Board of Directors, as filed with the Securities and Exchange Commission on February 26, 2010, will issue up to 25,000,000 shares of common stock.The 2010 Equity Compensation Plan is hoped to further provide a method whereby the Company’s current employees and officers and non-employee directors and consultants may be stimulated and allow the Company to secure and retain highly qualified employees, officers, directors and non-employee directors and consultants 23 10.Related Party Transactions Since inception the majority shareholder has made advances for working capital and development purposes in the amount of $102,631 and $155,137 for the years ended December 31, 2010 and 2009, respectively. The advances have no stated interest with no repayment terms and the amount is payable upon demand.The Company is accruing interest at the applicable federal rate, approximately 2%, for the purpose of recognizing the imputed interest value.During the year the majority shareholder converted $70,000 of debt into common stock. The amounts and terms of the above transactions may not necessarily be indicative of the amounts and terms that would have been incurred had comparable transactions been entered into with independent third parties. 11.Commitments and Contingencies The Company has entered into agreement for office and studio space for a six year period, beginning in February 2010 and expiring in January 2016. Future minimum lease payments for the years ended December 31,: $ 2,917 2,917 2,917 2,917 thereafter 2,917 $ 14,585 From time to time the Company may be a party to litigation matters involving claims against the Company. Management believes that there are no current matters that would have a material effect on the Company’s financial position or results of operations. 24 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE We have engaged Randall N. Drake, C.P.A., ("Drake") as our independent auditor. He is our first auditor and we have had no disagreements with Drake on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, in connection with its reports. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company’sChief Executive Officer and acting Chief Financial Officer has evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the fiscal periodending December31, 2010 covered by this Annual Report on Form 10-K. Based upon such evaluation, the Chief Executive Officer and acting Chief Financial Officer has concluded that, as of the end of such period, the Company’s disclosure controls and procedures were not effective as required under Rules 13a-15(e) and 15d-15(e) under the Exchange Act. This conclusion by the Company’sChief Executive Officer andacting Chief Financial Officerdoes not relate toreporting periods after December31, 2010. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) of the Company. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. The Company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management, under the supervision of the Company’s Chief Executive Officer and acting Chief Financial Officer, conducted an evaluation of the effectiveness of internal control over financial reporting based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that the Company’s internal control over financial reporting was not effective as of December31, 2010 under the criteria set forth in the in Internal Control—Integrated Framework. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the Company's annual or interim financial statements will not be prevented or detected on a timely basis.Management has determined that material weaknesses exist due to a lack of segregation of duties, resulting from the Company's limited resources. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to rules of the SEC that permit us to provide only management’s report in this Annual Report on Form 10-K. Changes in Internal Control over Financial Reporting No change in the Company’s internal control over financial reporting occurred during the quarter ended December31, 2010, that materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. 25 PART III ITEM 10.DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers Name Position Period Age Steven Samblis 1211 Orange Ave. Suite 300 Winter Park, Florida 32789 President, Chief Executive Officer and Chairman Sept 2003 - Present 49 Shawn Conti 3e Leon #8 Tampa FL33609 Secretary, Treasurer and Director Jan 2007 - Present 30 Luke Martin 502 W. Babcock Bozeman, MT59715 Chief Technology Officer Jan 2008 - Present 32 Peter Messineo 1982 Otter Way Palm Harbor, FL34685 Chief Financial Officer February 2010 – Present 50 Set forth below is a brief description of the background and business experience of our executive officers and directors for the past five years. Management Team Steve Samblis, President, CEO and Chairman of the Board Mr. Samblis is the founder of IC Places and has been dedicating significant time, commencing in 2002, in the development and execution of its plan of operations.Prior to IC Places, Inc, Mr. Samblis worked several years as a stock broker. He also consulted with the Michigan Senate in regards to securities legislation. During his period as a stockbroker, he founded a company that produced and marketed audio programs. Steve co-hosted “The World’s Most Powerful Marketing Tool” with author Mark Victor Hansen of “Chicken Soup For The Soul” fame. Returning to the brokerage industry, Steve worked in the area of IPO Analysis. In this position he was quoted in over 200 magazines, ranging from “Time” to “The Wall Street Journal”.Later Steve hosted the Investor’s Institute, a TV show which aired nationally. During the show Steve toured the U.S. and delivered seminars teaching people about IPOs. Luke Martin: Chief Technical Officer Luke Martin has an extensive background in web development and economic analysis. Luke has a Master’s degree in Economics and has spent considerable time developing advanced trading applications for commodity brokers and producers. Luke’s programming knowledge, combined with his business education and experience allows him to smoothly liaison between business/marketing departments and tech departments. During the period 2007 through the date of merger with IC Places, Luke created Bridger Web, a web development company that supports the needs of data dependent companies. IC Places acquired the assets of Bridger Web in a stock swap. IC Places then dissolved Bridger Web and absorbed its operations and assets into the daily operations of IC Places. Prior to Bridger Web, Luke was Director of New Product Development for Cash Grain Bids from January 2004 through January 2007.Additionally, from February 2003 through January 2004 Luke was a Small Business Development Advisor for the Peace Corps Morocco. Shawn Conti: Secretary, Treasurer, Business Development Officer Shawn Conti earned a BS in Economics from the Richard T. Farmer School of Business at Miami University in Oxford, OH. Shawn currently resides in Tampa, FL and is active in commercial real estate development and leasing. Shawn specializes in retail real estate and has worked with the nation's largest retail developers and Real Estate Investment Trusts. Shawn is a Member of the International Council of Shopping Centers (ICSC), ICSC Next Generation, a Licensed Florida Real Estate Broker and is a candidate for the prestigious CCIM designation. In 2008 Real Estate Florida magazine named Shawn to its 30 under 30 list, which honors the most successful commercial real estate professionals under the age of 30. Peter Messineo:Chief Financial Officer. Mr. Messineo is a CPA in Florida and New York and has over 25 years of accounting experience in public accounting practice, consulting and private industry.His public accounting experience has been with national and regional CPA firms servicing a broad based clientele including software, manufacturing firms, distribution companies, and various service industry companies. Consulting experience has been with an international consulting firm servicing multi-billion dollar clients, in the capacity of financial support and reporting and with personal clients in the capacity as an intermediary compiling annual and quarterly filings required of the Securities and Exchange Commission.Peter received his degree in accounting from Pace University in New York and his Master’s in Business Administration in Finance from Long Island University. 26 Term of Office Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws. Our officers are appointed by our board of directors and hold office until removed by the board. Code of Ethics We have adopted a code of ethics as of December 31, 2006 that applies to our principal executive officer, principal financial officer, and principal accounting officer as well as our employees. Our standards are in writing and are to be posted on our website at a future time. The following is a summation of the key points of the Code of Ethics we adopted: · Honest and ethical conduct, including ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · Full, fair, accurate, timely, and understandable disclosure reports and documents that a small business issuer files with, or submits to, the Commission and in other public communications made by our Company; · Full compliance with applicable government laws, rules and regulations; · The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code; and · Accountability for adherence to the code. Corporate Governance We are a small reporting company, not subject to the reporting requirements of Section 13(a) or 15(d) of the Exchange Act respecting any director. We have conducted special Board of Director meetings almost every month since inception. Each of our directors has attended all meetings either in person or via telephone conference. We have no standing committees regarding audit, compensation or other nominating committees. In addition to the contact information in private placement memorandum, each shareholder will be given specific information on how he/she can direct communications to the officers and directors of the corporation at our annual shareholders meetings. All communications from shareholders are relayed to the members of the Board of Directors. Section 16(a) Beneficial Ownership Reporting Compliance Under Section 16(a) of the Exchange Act, our directors and certain of our officers, and persons holding more than 10 percent of our common stock are required to file forms reporting their beneficial ownership of our common stock and subsequent changes in that ownership with the United States Securities and Exchange Commission.Such persons are also required to furnish Coastline Corporate Services, Inc. with copies of all forms so filed. Based solely upon a review of copies of such forms filed on Forms 3, 4, and 5, and amendments thereto furnished to us, we believe that as of the date of this report, our executive officers, directors and greater than 10 percent beneficial owners complied on a timely basis with all Section 16(a) filing requirements. ITEM 11.EXECUTIVE COMPENSATION The table below summarizes all compensation awarded to, earned by, or paid to our executive officers by any person for all services rendered in all capacities to us for the fiscal years ended December 31, 2009 and 2008. The following summary compensation table sets forth all compensation awarded to, earned by, or paid to the named executive officers paid by us during the years ended July 31, 2009 and 2008 in all capacities for the accounts of our executives, including the Chief Executive Officer (CEO) and Chief Financial Officer (CFO): 27 (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Name and principal position(1) Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Comp ($) Non-Qualified Deferred Comp Earnings ($) All Other Comp ($) Total ($) Steven Samblis, President, Chief Executive Officer and Chairman -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Shawn Conti, Secretary, Treasurer and Director -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Luke Martin, Chief Technology Officer -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Peter Messineo, Chief Financial Officer -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- (1) There is no employment contract with Executives or Directors at this time. Nor are there any agreements for compensation in the future. A salary and stock options and/or warrants program may be developed in the future. Executive Compensation No officer or director has received any compensation from us. Until we achieve significant operational revenues, it is not anticipated that any officer or director will receive compensation from us. Steve Samblis has received no compensation from us nor have we accrued any cash or non-cash compensation for his services since he was elected as an officer and director. He will not receive any compensation from us for his services until after we achieve significant operational revenues. Shawn Conti has received no compensation from us nor have we accrued any cash or non-cash compensation for his services since he was elected as an officer and director. He will not receive any compensation from us for his services until after we achieve significant operational revenues. Luke Martin has received no compensation from us nor have we accrued any cash or non-cash compensation for his services since he was elected as an officer and director. He will not receive any compensation from us for his services until after we achieve significant operational revenues. Peter Messineo has joined as an officer subsequent to December 31, 2009.Compensation has been paid or accrued for consulting services rendered prior to being named as an officer of the Company. Additional Compensation of Directors We have no stock option, retirement, pension, or profit-sharing programs for the benefit of directors, officers or other employees. Board of Directors and Committees Our board of directors appoints our executive officers to serve at the discretion of the board. Our directors receive no compensation from us for serving on the board. Until we achieve significant operational revenues, we do not intend to reimburse our officers or directors for travel and other expenses incurred in connection with attending the board meetings or for conducting business activities. 28 Employment Agreements Currently, we have no employment agreements with any of our Directors or Officers. Director Compensation We have provided no compensation to our directors for services provided as directors. Stock Option Grants The Company, pursuant to its 2010 Equity Compensation Plan, which has been approved by the Company’s Board of Directors, as filed with the Securities and Exchange Commission on February 26, 2010, will issue up to 25,000,000 shares of common stock.The 2010 Equity Compensation Plan is hoped to further provide a method whereby the Company’s current employees and officers and non-employee directors and consultants may be stimulated and allow the Company to secure and retain highly qualified employees, officers, directors and non-employee directors and consultants. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth information concerning the beneficial ownership of shares of our common stock with respect to stockholders who were known by us to be beneficial owners of more than 5% of our common stock as of November 15, 2006, and our officers and directors, individually and as a group. Unless otherwise indicated, the beneficial owner has sole voting and investment power with respect to such shares of common stock. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission ("SEC") and generally includes voting or investment power with respect to securities. In accordance with the SEC rules, shares of our common stock which may be acquired upon exercise of stock options or warrants which are currently exercisable or which become exercisable within 60 days of the date of the table are deemed beneficially owned by the optionees, if applicable. The following table provides the names and addresses of each person known to us to own more than 5% of our outstanding common stock as of March 25, 2011, and by the officers and directors, individually and as a group. All shares are owned directly. Name Position Common Stock Owned Percentage Owned Steven Samblis 1211 Orange Ave. Suite 300 Winter Park, Florida 32789 President, Chief Executive Officer and Chairman 56.1% Shawn Conti 3e Leon #8 Tampa, FL33609 Secretary, Treasurer and Director >1% Luke Martin 502 W. Babcock Bozeman, MT59715 Chief Technology Officer 1.5% Peter Messineo 1982 Otter Way Palm Harbor, FL34685 Chief Financial Officer 12.0% ITEM 13.CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS, AND DIRECTOR INDEPENDENCE. In 2005, the Company issued 20,000,000 share of its stock valued at par ($50,000) in exchange for Steven Samblis’ development of ICPlaces.com websites. This cost and all related compensation to Steven Samblis (an officer of the Company) has been charged to expense in 2005. Following a 1:10 reverse split in 2007, and certain transfers affected for personal financial planning purposes, Steve Samblisowned 47,476,800.Steve Samblis converted $70,000 of debt payable for 4,000,000 shares of common stock, at the current fair market value of approximately $.0175 per share.Following a 1:30 split on June 11, 2010 and converting $70,000 debt to stock Steve Samblis owns 9,521,560 shares. ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES Audit Fees 29 Randall N. Drake, CPA, PA has been our principal auditor, commencing in 2008.For professional services rendered for the audit of the Company’s financial statements for the years ended December 31, 2010 and 2009 and for the review of the Company’s financial statements for the periods ended March 31, June 30,and September 30, 2010. Audit fees by year were: Total $ $ Audit Related Fees There were no fees for audit related services for the years ended December 31, 2010 and 2009. Tax Fees For the Company’s fiscal years ended December 31, 2010 and 2009, we were not billed for professional services rendered for tax compliance, tax advice, and tax planning. All Other Fees The Company did not incur any other fees related to services rendered by our principal accountant for the five month period ended December 31, 2010 and 2009. Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Effective May 6, 2003, the Securities and Exchange Commission adopted rules that require that before our auditor is engaged by us to render any auditing or permitted non-audit related service, the engagement be: approved by our audit committee; or entered into pursuant to pre-approval policies and procedures established by the audit committee, provided the policies and procedures are detailed as to the particularservice,theaudit committee is informed of each service, and such policies and procedures do not include delegation of the audit committee's responsibilities to management. We do not have an audit committee.Our entire board of directors pre-approves all services provided by our independent auditors. The pre-approval process has just been implemented in response to the new rules. Therefore, our board of directors doesnot haverecords ofwhat percentage of the above fees was pre-approved.However, all of the above services and fees were reviewed and approved by the entire board of directors either before or after the respective services were rendered. 30 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES Item 6.Exhibits and Reports of Form 8-K. (a) Financial Statements are included herewith (b) Exhibits Exhibit Number Exhibit Title Articles of Incorporation* Bylaws** Stock Purchase and Sale Agreement between IC Places, Inc. and Bridger Web, Inc.* 14 Code of Ethics Certification of Steven Samblis pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Steven Samblis pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Peter Messineo pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Peter Messineo pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Those exhibits marked with an asterisk and required to be filed hereunder, are incorporated by reference and can be found in their entirety in our original Form 10 Registration Statement, filed under SEC File Number 000-53278, at the SEC website at www.sec.gov: *Filed as an exhibit to the Form 10 Amendment No. 1 filed with the SEC on July 30, 2008 ** Filed as an exhibit to the Form 10 Amendment No. 3 filed with the SEC on August 11, 2008 31 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. IC Places, Inc. By: /s/Steven Samblis Steven Samblis Chief Executive Officer Dated: March 29, 2010 In accordance with the requirements of the Securities Act of 1933, this registration statement was signed by the following persons in the capacities and on the dates stated. Name Title Date /s/ Steven Samblis Director, Chairman, Chief Executive Officer March 29, 2010 Steven Samblis /s/ Peter Messineo Chief Financial Officer March 29, 2010 Peter Messineo /s/ Shawn Conti Director, Secretary, Treasurer March 29, 2010 Shawn Conti 32
